Citation Nr: 1027891	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for athlete's foot of the right foot.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from January 
1953 to December 1954.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  This case was before the Board in 
January 2007 and again in August 2009, at which times it was 
remanded for notice and additional development.  

In a March 2009 statement, the Veteran raised the issue of 
entitlement to service connection for depression.  This 
issue has not been developed for appellate review nor 
adjudicated by the RO.  Therefore the Board does not have 
jurisdiction in the matter, and it is referred to the RO 
for appropriate action.

The matter of entitlement to service connection for 
residuals of a fungal infection of the right foot is being 
remanded to the RO via the Appeals Management Center (AMC) 
in Washington D.C.  VA will notify the Veteran if any 
action on his part is required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed March 1958 rating decision denied the Veteran 
service connection for athlete's foot (residuals of fungus 
infection) of the right foot, based on findings of such 
disability in service was acute and resolved, and that such 
disability was not shown.  

2.  Evidence received since the March 1958 rating decision shows 
that the Veteran has a right foot fungus-related disability; 
relates to the threshold unestablished fact necessary to 
substantiate the claim of service connection for right foot 
athlete's foot; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for right foot athlete's foot (foot fungus) 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In its August 2009 remand of this matter the Board noted that the 
Veteran had not received the specific notice required in claims 
to reopen, as outlined by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), and instructed that such notice be given.  A 
November 2009 notice letter provided the Veteran Kent-compliant 
notice.  Regardless, as this decision grants that portion of the 
claim that is being addressed, there is no need to belabor the 
impact of the VCAA in the matter, as any notice error or duty to 
assist omission to date is harmless.  


Factual Background, Legal Criteria, and Analysis

Service connection for residuals of athlete's foot of the right 
foot was denied by an unappealed rating decision dated in March 
1958.  (The Veteran was provided notice of this decision in April 
1958.)  The RO found that: the Veteran experienced an acute 
instance of a slight fungus infection of the right foot, 
"athlete's foot", in February 1954 with no recurrence; and that 
residuals of such infection were not noted at separation or on 
post-service VA examination.  

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decisions, there is no need to 
discuss in detail every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
regarding the claim.

Evidence of record at the time of the March 1958 rating decision 
included the Veteran's STRs, which show one instance of treatment 
for a slight fungus infection of the right foot, noted as 
"athlete's foot", in February 1954.  There are no further 
complaints or findings related to right foot athlete's foot or a 
fungus infection noted in the STRs.  On December 1954 service 
separation examination the Veteran's feet were normal.

The evidence in March 1958 also included a March 1958 VA 
examination report with no evidence of finding or complaints of a 
foot fungus/athlete's foot.  There were no changes in color noted 
in the Veteran's feet, and the feet were not cold.  The examiner 
noted that the Veteran's complaints of cramping, swelling, and 
excessive sweating of the feet appeared to be muscular and 
structural as opposed to circulatory.

The Veteran was advised of the bases for the 1958 denial of his 
claim, and that for evidence to be considered new and material, 
it would have to be evidence that he has had recurrence of a 
fungus infection of the right foot (i.e., that he has the 
disability for which service connection is sought).  See November 
2009 VA letter to the Veteran.  In response, the Veteran 
requested that VA secure his January to November 2009 VA 
treatment records.  

Evidence received since the March 1958 decision includes VA 
outpatient treatment records which show podiatry clinic diagnosis 
of onychomysosis (a fungal disability) of the feet.  This 
evidence directly addresses the basis for the prior denial of the 
claim (i.e., that there was no such disability), and therefore 
addressed the threshold unestablished fact necessary to 
substantiate the claim of service connection for fungal 
infection/athlete's foot of the right foot.  As a finding of a 
fungal skin disability in the same anatomical location as such 
was noted in service raises a medical question of a nexus between 
the two, the evidence raises a reasonable possibility of 
substantiating the claim and is material.  Therefore, the claim 
may/must be reopened.


ORDER

The appeal to reopen a claim of service connection for right foot 
athlete's foot/fungal infection is allowed.


REMAND

Podiatry clinic records include a diagnosis of onychomysosis (a 
fungal disability) of the feet.  As the evidence of record also 
shows a diagnosis of athlete's foot (a fungal disorder) in 
service, it raises a medical question of whether there is a nexus 
between the current diagnosis and that in service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has held that this is a "low threshold" 
requirement.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A finding of a right foot fungal infection, in the same 
anatomical location as the finding of a fungal infection in 
service, meets the low threshold established in McLendon as to 
when an examination to secure a nexus opinion is necessary.

Furthermore, any relevant VA treatment records are constructively 
of record, and must be secured and reviewed for a complete 
picture of the disability at issue.  

Accordingly, the claim is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file copies of updated complete 
clinical records (i.e., those not already 
associated with the claims file) of all VA 
treatment the Veteran has received for foot 
disability from December 2009 to the present.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine whether there is a 
nexus between his current fungal infection of 
the right foot and the finding/diagnosis of 
athlete's foot noted in service.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination.  
Based on examination of the Veteran and 
review of his claims file, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
better probability) that any current right 
foot fungal infection is related to the 
Veteran's diagnosis of athlete's foot noted 
in service.  The examiner must explain the 
rationale for the opinion.

3.  The RO should then adjudicate de novo the 
claim of service connection for right 
athlete's foot/fungus foot disorder.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative opportunity to respond before 
the case is returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


